Citation Nr: 1417579	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with L5-S1 disc herniation (a low back disability).

2.  Entitlement to a rating in excess of 10 percent for right wrist sprain (a right wrist disability).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2004 to July 2005 and from June 2008 to July 2009, and had earlier active duty for training (ACDUTRA) from April 2004 to August 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2013, the Board remanded these matters for additional development.  Subsequently, the RO granted service connection for a left knee disability.  Accordingly, that matter is no longer on appeal before the Board.


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's service-connected low back disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown; incapacitating episodes are not shown; neurologic symptoms warranting a separate rating are not shown; and the spine is not ankylosed.

2.  At no time during the appeal period is the Veteran's service-connected right wrist disability shown to have been manifested by, dorsiflexion limited to 15 degrees or less or plantar flexion limited in line with the forearm, even with factors such as pain and use considered; the wrist is not ankylosed.
CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected low back disability.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R.      §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2013). 

2.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected right wrist disability.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R.      §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5215 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the rating for the low back disability, in a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A July 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and provided him effective date criteria.  

Regarding the rating for a right wrist disability, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; while a November 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in August 2009 and October 2013.  The Board finds that reports of these examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disabilities, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary to adjudicate these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

At the Travel Board hearing in June 2011, the undersigned identified the issues on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.



Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs show complaints of back pain and note that he was placed on a temporary physical profile for a lumbar congenital abnormality.

On August 2009 VA joints examination, the Veteran reported that he tripped and fell while in service and sustained a right wrist injury.  He stated that he was told he had a minor fracture and wore a right wrist brace for 2 months.  Since then, he has experienced sharp pain on the ulnar side of the wrist during pushups.  He indicated that normal activities of daily living do not cause pain.  On physical examination, the examiner noted there was no gross deformity and no tenderness to palpation.  Range of motion studies showed dorsiflexion to 85 degrees with discomfort at the end of range of motion; palmar flexion to 75 degrees without pain; ulnar deviation to 35 degrees with discomfort at the end of range of motion; and radial deviation to 10 degrees without pain.  There was no change in pain and range of motion following 3 repetitions.  Further, the examiner noted no evidence of fatigue, weakness, or lack of endurance.  Right hand strength was within normal limits and sensation was grossly intact.

Regarding the low back, a history of spina bifidia was noted.  The Veteran reported that his back pain started during service in September 2004 when he fell backward with a radio on his back.  He noted that the pain became worse in 2008 (during his second deployment); there was no radiating pain in his bilateral lower extremities, and he denied tingling or numbness.  He also denied bowel and bladder incontinence.  On physical examination, the examiner noted there was no gross deformity of the low back.  There was mild tenderness to palpation over the lower portion of the lumbar paraspinals.  Range of motion studies showed flexion to 90 degrees with mild pain at the end of range of motion; extension to 25 degrees with no pain; left lateral bending to 35 degrees with mild pain at the end of range of motion; right lateral bending to 40 degrees without pain; and rotation to 45 degrees bilaterally without pain.  The pain and range of motion were unchanged following 3 repetitions.  The examiner found no evidence of fatigue, weakness, or lack of endurance.  Straight leg raising and Patrick's tests were negative bilaterally.  An associated neurological evaluation showed normal muscle strength in the bilateral lower extremities.  Sensation was grossly intact to light touch and deep tendon reflexes were 2+ at the bilateral knees and ankles.  The examiner noted there was a negative Babinski test and no ankle clonus.  The Veteran's gait was described as normal without assistive device.

The examiner noted an impression of right wrist strain and lumbar disc herniation at L5-S1.  Imaging of the right wrist was unremarkable.  A lumbar spine MRI revealed mild degenerative spondylosis at the L5-S1 level with small non-nerve root deforming disc herniation.  The examiner noted that the Veteran is employed as a sheriff's officer in a court and is able to perform his job despite the pain.  The examiner further noted that the Veteran is independent in the activities of daily living and does not report additional limitation following repetitive use or during flare-ups.  Further, it was noted that the Veteran does not report incapacitating episodes during the past 12 month period.


In January 2011, the Veteran's private chiropractor submitted a statement indicating that the Veteran presented to his office with subjective complaints of extreme low back pain and associated stiffness, pain, and radicular symptoms.  It was noted that an MRI showed a notable loss of the normal lumbar lordotic curve and an L5-S1 intervertebral disc herniation.  

In June 2011, the Veteran testified that at work, his duties required him to bend occasionally and in doing so he experienced worsening pain.  His representative noted that the Veteran had not experienced incapacitating episodes.  Regarding the right wrist, the Veteran testified that every time he moves his wrist or pushes/pulls it, he feels pain.  He stated that he experiences pain doing push-ups, and that "once in a while" he noted weaker right hand strength.

On October 2013 VA wrist examination, the examiner noted a right wrist strain was diagnosed in August 2009.  The Veteran reported he experienced sharp pain on the ulnar side of the wrist with push-ups, but that his normal activities of daily living do not cause pain.  Right wrist pain was described as intermittent, "subjectively 'worse' now with lifting objects."  It was noted that the pain improved upon stopping the activity.  He described tingling in his wrist, but denied wrist/hand/finger weakness or hand/finger numbness/tingling.  He denied flare-ups necessitating urgent medical care and stated that wrist pain does not interfere with work or activities of daily living.  

Range of motion studies showed palmar flexion to 80 degrees or greater, with no objective evidence of painful motion and dorsiflexion to 70 degrees or greater with no objective evidence of painful motion.  There was no change in pain or range of motion following 3 repetitions.  The examiner noted no evidence of functional loss and/or functional impairment of the wrist, but that there was pain on palpation.  Normal muscle strength was noted.  There was no evidence of ankylosis.  Diagnostic imaging showed no evidence of degenerative or traumatic arthritis.  Specifically, an October 2013 X-ray showed no acute osseous abnormality, no definite arthritic changes, unchanged positive ulnar variance of 3 millimeters, and no significant interval change.  The examiner noted that the Veteran's wrist condition did not impact on his ability to work.  The examiner observed that the Veteran's range of motion is essentially unchanged from the prior 2009 VA examination and that there are no degenerative findings on X-ray.  The examiner also noted that the Veteran has not sought any medical attention.

On October 2013 VA back examination, the examiner noted diagnoses of sacroiliac joint dysfunction (diagnosed in October 2013) and improved lumbar disc herniation L5-S1 (diagnosed in September 2009).  In the medical history, the examiner noted that the Veteran's pain has become worse since 2008 and is localized in the low back.  The Veteran previously reported intermittent back pain, rated as a 9 out of 10 aggravated by running, prolonged standing and lying on his back.  He denied radiating pain in his bilateral lower extremities and tingling or numbness.  He further denied incontinence of the bowel and bladder.  In the interim, it was noted that the Veteran has continued to describe low back pain, subjectively worsening since his last VA examination in 2009.  He denied any new injuries and reported seeing a chiropractor 3 times a week for 1-2 years with mild transient benefit.  He reported pain across his low back and stated that it radiates to his left posterior thigh "4 or 5 times a week."  The Veteran stated that the pain is on average a 4-5/10, worsened to 8-9/10 with bending over, prolonged standing, and jogging, and that the pain is improved with lying prone.  He reported no other functional limitations with activities of daily living.  He reported 1 episode of severe back pain approximately 2 years ago, at which time it took 30 minutes and his wife's help to get out of bed.  He reported that this pain improved with slow progressive movement.  He reported no flare-ups necessitating urgent medical care.

Range of motion studies showed forward flexion to 90 degrees or greater with evidence of pain at 80 degrees; extension to 30 degrees with evidence of pain at 30 degrees or greater; right and left lateral flexion to 30 degrees with no evidence of pain; and right and left lateral rotation to 30 degrees with no evidence of pain.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner did note pain on movement and pain to palpation.  No muscle spasms or muscle atrophy were noted and muscle strength was normal.  Reflexes and a sensory examination were normal.  The examiner noted that the Veteran does not have radiculopathy or any neurologic abnormalities.  Additionally, it was noted that the Veteran does not have intervertebral disc syndrome.  A November 2013 MRI of the lumbar spine showed a decrease in size of the previously seen disc bulge at the L5-S1 level and no significant spinal canal stenosis or neural foraminal narrowing.  An October 2013 X-ray of the lumbar spine showed no change in the mild narrowing of the posterior aspect of the L5-S1 disc space level and no acute fracture or subluxation.

As for functional impact, the examiner indicated that the Veteran does not have flare-ups and that he is currently working as a sheriff's officer.  It was noted that pain subjectively bothers the Veteran at work with prolonged standing/sitting, but that otherwise, there are no significant functional limitations with activities of daily living and no objective findings on physical examination correlating with significant functional limitations.  The examiner additionally noted that the Veteran's pain is subjectively worse, but that objective examination found range of motion essentially unchanged from previously and that the subjective complaints were out of proportion to the objective findings.  The examiner indicated that, at present, there is no evidence of lumbosacral strain or of arthritis.

Low Back Disability

Effective July 30, 2009, the Veteran's service-connected low back disability has been assigned a 10 percent rating, under Code 5237 (for lumbar strain).  Code 5237 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  It may alternatively be rated under Code 5243 (for intervertebral disc syndrome).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whoever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5237.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating the low back disability based on such episodes would be inappropriate.

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lumbar spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  Thoracolumbar forward flexion has consistently been greater than 60 degrees, and the combined ranges of motion have consistently exceeded 120 degrees.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  There has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Significantly, examinations have found no increase in impairment of function with repetitive testing (i.e., on use), and no evidence of flare-ups.  Consequently, the next higher (20 percent) rating is not warranted under the General Rating Formula criteria.  There is no evidence that the spine is ankylosed.  As is noted above, incapacitating episodes are not shown (or alleged).

The Board notes the Veteran's report (on October 2013 VA examination) of pain radiating to his left posterior thigh and the notation of radicular symptoms (noted by the Veteran's chiropractor), and has considered the possibility of a separate compensable rating for neurological symptoms.  However, VA examinations have consistently found normal neurological examination in the lower extremities, to include no evidence of radiculopathy or bowel/bladder problems.  Specifically, on August 2009 examination, the Veteran denied tingling or numbness in the bilateral lower extremities.  While he is competent to observe symptoms, there is no objective evidence of separately ratable neurological impairment (as required for a separate rating for such).  The Board finds the findings on VA examinations by medical experts to be more probative in this matter than the Veteran's (isolated) report.

As the criteria for the 10 percent rating currently assigned encompasses the greatest degree of severity of lumbar spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against the claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.
The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has any impairment of function beyond that already compensated.  On August 2009 VA examination, the examiner noted the Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Further, there was no additional limitation of motion following repetitive-use testing.  On October 2013 VA examination, the examiner found no evidence of additional limitation following repetitive-use testing.  Pain on movement was noted; however, such is contemplated by the Veteran's current 10 percent rating.  On August 2009 examination, it was noted that the Veteran does not use a brace or assistive device and did not have additional limitation following repetitive use or during flare-ups.  The October 2013 VA examiner noted that the Veteran's lumbar spine disability impacts his ability to work, in that pain subjectively bothers him at work with prolonged standing/sitting.  However, the examiner noted that there are no significant functional limitations with activities of daily living and no evidence of flare-ups.  The examiner stated that there are "no objective findings on physical examination correlating with significant functional limitations."  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record shows that the Veteran is employed as a sheriff's officer (see October 2013 VA spine examination report).  On August 2009 VA examination, it was noted that he is able to perform his job duties despite the pain and that he is independent in the activities of daily living.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Right Wrist Disability

The Veteran's right wrist disability is rated 10 percent, effective July 30, 2009, under Code 5003 on the basis of functional loss (painful motion).  Code 5003 provides that where there is arthritis with at least some limitation of motion, but which would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each major joint.  38 C.F.R. §§ 5003, 5010.  10 percent is the maximum rating under these codes.  Accordingly a rating in excess of 10 percent under Codes 5003, 5010 is not warranted.  Notably, the Veteran's right wrist disability is not manifested by arthritis shown by X-ray.  See August 2009 and October 2013 examination reports.  

The Veteran's wrist disability may also be rated based on limitation of motion (Code 5215); however, the rating schedule provides a higher rating (in excess of 10 percent) for wrist disability only where there is ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Codes 5214, 5215.  Here, the record includes no evidence of ankylosis.  Consequently, the evidence does not provide a basis for an increase under these Codes.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The Board notes that the Veteran has complained of pain, but pain without additional limitation is encompassed by the current 10 percent rating.  

The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the right wrist disability.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has any impairment of function beyond that already compensated.  On August 2009 VA examination, the examiner noted the Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Further, there was no additional limitation of motion following repetitive-use testing.  On October 2013 VA examination, the examiner found no evidence of additional limitation following repetitive-use testing and no evidence of functional loss/impairment.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, it is once again noteworthy that the Veteran is employed as a sheriff's officer (see October 2013 VA spine examination report).  Therefore, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 447.


ORDER

A rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for a right wrist disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


